t c memo united_states tax_court larry jackson beard and gloria dean beard petitioners v commissioner of internal revenue respondent docket no filed date larry jackson beard and gloria dean beard pro sese martha j weber for respondent memorandum opinion parr judge respondent determined deficiencies in petitioners' federal income taxes and penalties as follows year deficiency dollar_figure dollar_figure penalties sec_6663 dollar_figure dollar_figure all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated references to petitioner are to larry jackson beard after concessions the issues for decision are whether petitioners had unreported income during and we hold they did to the extent set out below whether for petitioners are entitled to a claimed dependency_exemption for their daughter jacqueline we hold they are not whether for and petitioners are liable for self- employment_taxes pursuant to sec_1401 we hold they are whether for and petitioners are liable for fraud penalties pursuant to sec_6663 or in the alternative the accuracy-related_penalties pursuant to sec_6662 we hold they are not liable for the fraud penalties but are liable for the accuracy-related_penalties certain automatic adjustments will be required in the calculation of self-employment taxes earned_income_credit claimed for and related items of a computational nature respondent concedes that deposits made date date date and date of dollar_figure dollar_figure dollar_figure and dollar_figure respectively are nontaxable respondent further concedes that the notice_of_deficiency incorrectly added dollar_figure of cash expenditures_for and failed to give petitioners credit for dollar_figure of income reported on their return for flowing from our holdings on the above issues accordingly a decision will be entered under rule some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference petitioners resided in hendersonville tennessee at the time the petition was filed general background during the years in issue petitioners maintained a cash hoard in their home petitioners separated their cash by denomination and wrapped it in plastic with rubber bands the cash was kept in a wall in their bedroom over some pipes petitioners began accumulating their cash hoard shortly after they were married in approximately they preferred to keep this cash on hand because it gave them a sense of security if they needed money in a hurry for an emergency petitioner did this to control the household spending and was responsible for governing the cash hoard petitioner had no set schedule of depositing money to the cash hoard nor did he keep any records regarding it petitioners would get cash from paychecks reimbursements from their children for bills paid on their behalf credit card cash advances reimbursements from expenses charged for others on their credit card loans from petitioner's mother and gambling winnings and add some to the cash hoard petitioner would carry a large amount in his wallet and deposit some in the checking account when it was needed to pay each month's bills during petitioner lived primarily on the cash hoard but he did receive some income from side work as a drywaller and painter in petitioner returned to his occupation of installing dry wall petitioners filed joint federal_income_tax returns for the years in issue after petitioners' returns were audited for and but before their case was to be considered by the internal_revenue_service irs appeals_division they filed amended returns for those years on their original return the only income petitioners reported was dollar_figure of gambling winnings from a bingo trip on the amended return petitioners reported additional income of dollar_figure in interest and dollar_figure in earnings from side work on their original return petitioners reported wages of dollar_figure and gambling winnings of dollar_figure on their amended return petitioners reported additional earnings_of dollar_figure issue unreported income utilizing the bank_deposit_method of income reconstruction respondent determined that petitioners had unreported income of dollar_figure and dollar_figure for and respectively petitioners assert that these deposits constituted gifts loans and reimbursements and are thus nontaxable every taxpayer is required to maintain adequate_records of taxable_income sec_6001 petitioners did not maintain adequate_records from which the amount of their income or federal_income_tax liability could be computed in the absence of such records the taxpayers' income may be reconstructed by any method that in the commissioner's opinion clearly reflects income sec_446 94_tc_654 the commissioner's method need not be exact but must be reasonable 348_us_121 the bank_deposit_method for computing unreported income has long been sanctioned by the courts 96_tc_858 affd 959_f2d_16 2d cir though not conclusive bank_deposits are prima facie evidence of income 64_tc_651 affd 566_f2d_2 6th cir see also 335_f2d_671 5th cir the bank_deposit_method assumes that all money deposited in a taxpayer's bank account during a given period constitutes gross_income 87_tc_74 29_tc_601 where the taxpayer has failed to maintain adequate_records as to the amount and source of his or her income and the commissioner has determined that the deposits are income the taxpayer has the burden of showing that the determination is incorrect rule a 102_tc_632 parks v commissioner supra estate of mason v commissioner supra furthermore the court_of_appeals for the sixth circuit to which this case is appealable has accepted the bank_deposit_method of income reconstruction 472_f2d_1381 6th cir affg per order tcmemo_1971_312 see also woods v commissioner 929_f2d_702 6th cir affg without published opinion tcmemo_1989_611 in challenging respondent's income reconstruction petitioners introduced evidence that was intended to corroborate their claim that the deposits were due to nontaxable sources this evidence primarily consists of their testimony bank account statements credit card statements and canceled checks upon review of the evidence presented we are persuaded that the source of certain amounts of the deposits were from nontaxable income items as set forth below at trial respondent stressed the fact that petitioner was unable to exactly match his nontaxable payments received with specific bank_deposits petitioner is not required to directly match nontaxable funds to deposits if the funds are nontaxable they are removed from the unreported income determined by respondent a except for the following amounts we hold the deposits are income to petitioners subject_to tax pursuant to sec_61 during petitioners made car insurance payments and purchased clothes for two of their children jacqueline and johnathan for which they were reimbursed petitioners provided canceled checks to corroborate their testimony regarding these reimbursements the amounts represented by these reimbursements in the deposits therefore are not subject_to tax on the basis of the record we are persuaded that for jacqueline and johnathan reimbursed petitioners dollar_figure and dollar_figure respectively for car insurance and dollar_figure each for clothes during petitioners took various trips with certain other individuals petitioners sometimes would charge the entire cost of the trip on their credit card and the other individuals would then reimburse them for their share of the cost petitioners testified credibly regarding the reimbursements for these trips and provided credit card statements for corroboration patricia hurst a travel companion also testified credibly regarding reimbursements made to petitioners for certain trips accordingly the amounts represented by these reimbursements in the deposits described more fully below are not subject_to tax the reimbursements from jacqueline and johnathan for were a combination of checks and cash petitioners and respondent agree that the checks payable to jacqueline and johnathan that were deposited into petitioners' account in are nontaxable the difference between our determination of the total reimbursement from the children and the agreed-upon amounts in the form of checks is the resulting cash reimbursement in date petitioners traveled to oklahoma with steve taylor taylor to play bingo petitioner charged taylor's airfare and a rental car on his credit card we find that petitioner was reimbursed dollar_figure from taylor for this trip in date petitioners traveled to florida on vacation with taylor and george hurst hurst petitioner charged the entire cost of renting the vacation condominium on his credit card we find that petitioner was reimbursed dollar_figure each from taylor and hurst for their shares of the rental in date petitioners traveled to las vegas nevada with taylor petitioner charged taylor's airfare on his credit card we find that petitioner was reimbursed dollar_figure from taylor for this trip from september through date petitioner took a sightseeing trip through several northern states and canada with a mr gray gray petitioner charged the hotel accommodations for this trip on his credit card and was reimbursed by gray for his share of the expenses we find that petitioner was reimbursed dollar_figure from gray for this trip petitioner claims that during he received a dollar_figure loan from his mother petitioner provided a copy of the canceled check to corroborate his testimony we find that the dollar_figure represented in the deposits by this loan is not subject_to tax as stated earlier petitioners maintained a cash hoard in their home during petitioners would deposit money from their cash hoard to roughly cover each month's household bills we are persuaded that some of the deposits during are from the nontaxable cash hoard source however we are also convinced that petitioners did not report all of their income ie some of the cash kept at home was includable in their income only after they were audited did petitioners file amended returns showing additional income on the basis of the entire record including the fact that petitioners lived primarily on these savings during we find dollar_figure to be a reasonable appraisal of deposits from the nontaxable cash hoard in sum we find that dollar_figure of the bank_deposits is nontaxable and must be removed from the unreported income determined by respondent b except for the following amounts we hold the deposits are income to petitioners subject_to tax pursuant to sec_61 petitioners were reimbursed in by their children jacqueline and johnathan for car insurance payments made on their behalf of dollar_figure and dollar_figure respectively petitioners were also reimbursed dollar_figure from both jacqueline and johnathan for clothes during those reimbursements are nontaxable the reimbursements from jacqueline and johnathan for were a combination of checks and cash petitioners and respondent agree that the checks payable to jacqueline and johnathan that were deposited into petitioners' account in are nontaxable the difference between our determination of the continued in date petitioner took out a dollar_figure cash advance on his credit card petitioner provided a credit card statement for corroboration the amount represented by this cash advance in the deposits is nontaxable petitioner received loans from his mother during petitioner provided a canceled check from his mother of dollar_figure petitioner's mother also testified credibly regarding cash loans of dollar_figure and dollar_figure the amounts of these loans are not subject_to tax petitioners claim that certain amounts of the deposits are from the nontaxable cash hoard source on the basis of the entire record including the fact that both petitioners worked during the year we find dollar_figure to be a reasonable appraisal of deposits from the nontaxable cash hoard in sum we find that dollar_figure of the bank_deposits is nontaxable and must be removed from the unreported income determined by respondent issue dependency_exemption respondent determined that petitioners were not entitled to a claimed dependency_exemption deduction for their daughter jacqueline for the reason stated for the disallowance was that petitioners did not establish that they had provided more continued total reimbursement from the children and the agreed upon amounts in the form of checks is the resulting cash reimbursement than one-half of jacqueline's support during petitioners assert that they are entitled to the deduction sec_151 generally allows as a deduction an exemption for each dependent of a taxpayer as defined in sec_152 sec_152 provides in general that the term dependent means certain individuals over half of whose support was received from the taxpayer during the taxable_year in which such individuals are claimed as dependents eligible individuals who may be claimed as dependents include among others a son or daughter of the taxpayer sec_152 sec_151 further provides that the claimed dependent's gross_income for the taxable_year must be less than the exemption_amount or if the claimed dependent is a child of the taxpayer claiming the exemption the child must not have attained the age of at the close of the calendar_year or must be a student who has not attained the age of at the close of the calendar_year sec_151 and b during jacqueline had attained the age of at the close of the year but was a student she maintained a part-time job during based on jacqueline's return her gross_income from wages was dollar_figure petitioner did not present competent evidence to establish the total support provided to jacqueline during and that of the total support provided more than one-half of the amount was provided by petitioner see 56_tc_512 although petitioner provided jacqueline with an occasional place of abode some food and perhaps some clothing jacqueline had other means of support during she earned wages from her part-time job lived at school sometimes purchased food while at home and reimbursed her parents for expenses such as car insurance and clothes on this record petitioner has not established that he provided more than one- half of jacqueline's total support during respondent therefore is sustained on this issue issue self-employment_tax respondent determined that petitioner's unreported income in and was subject_to self-employment taxes under sec_1401 sec_1401 imposes a tax on a taxpayer's self-employment_income self-employment_income includes the net_earnings_from_self-employment derived by an individual during the taxable_year sec_1402 net_earnings_from_self-employment means gross_income derived by an individual from any trade_or_business on their original return petitioners claimed their children jacqueline and johnathan as dependents on their amended return petitioners added another child james as a dependent respondent allowed the dependents as reflected on the original return petitioners did not address this at trial thus respondent is sustained on this determination on their original return petitioners claimed jacqueline as a dependent on their amended return petitioners again added james as a dependent the exemption for jacqueline is denied as set forth above however respondent concedes the exemption for james carried on by the individual less allowable deductions attributable to the trade_or_business plus certain items not relevant here sec_1402 the term trade_or_business for purposes of the self-employment_tax generally has the same meaning it has for purposes of sec_162 sec_1402 thus to be engaged in a trade_or_business within the meaning of sec_1402 an individual must be involved in an activity with continuity and regularity and the primary purpose for engaging in the activity must be for income and profit 480_us_23 whether an individual is carrying_on_a_trade_or_business requires an examination of all the facts in each case 312_us_212 these provisions are to be broadly construed to favor treatment of income as earnings from self-employment 81_tc_830 as stated earlier petitioners filed amended returns reflecting income from side work the income from this side work was earned by petitioner for work he performed as a self- employed painter and drywaller those amounts are subject_to self-employment_tax respondent argues that petitioners' additional unreported income is also subject_to self-employment_tax petitioners addressed this issue indirectly at trial when they claimed all of their bank_deposits were nontaxable we have resolved above that only certain deposits are nontaxable petitioners bear the burden of proving that they are not liable for self-employment taxes under sec_1401 rule a petitioners have not met their burden on this issue accordingly their unreported income for the years in issue is subject_to self-employment_tax issue fraud respondent determined that petitioners are liable for the fraud_penalty pursuant to sec_6663 for the years in issue petitioners assert that they are not liable for the penalty the existence of fraud is an issue of fact to be determined from a consideration of the entire record 54_tc_255 53_tc_96 respondent has the burden of proving fraud and must affirmatively establish its existence by clear_and_convincing evidence sec_7454 rule b 56_tc_213 55_tc_85 fraud means actual intentional wrongdoing and the intent required is the specific purpose to evade a tax believed to be owing 635_f2d_1272 7th cir 398_f2d_1002 3d cir 118_f2d_308 5th cir revg 40_bta_424 76_tc_623 supplemented by 77_tc_324 the commissioner must show that the taxpayer intended to evade taxes by conduct calculated to conceal mislead or otherwise prevent the collection_of_taxes stoltzfus v united_states supra 70_tc_562 affd without published opinion 621_f2d_439 5th cir fraud is never imputed or presumed and courts should not sustain findings of fraud upon circumstances that at most create only suspicion 234_f2d_823 5th cir affg in part and revg in part tcmemo_1955_9 184_f2d_86 10th cir 66_tc_538 mere suspicion does not prove fraud and the fact that the court does not find the taxpayer's testimony wholly credible is not sufficient to establish fraud 27_tc_561 affd 252_f2d_681 6th cir see also 314_f2d_478 3d cir affg in part and revg in part tcmemo_1961_192 sec_6663 provides generally that if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment that is attributable to fraud under sec_6663 if the commissioner establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment that the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud two elements must be satisfied before a taxpayer may be held liable for the fraud_penalty the commissioner must prove an underpayment_of_tax and the commissioner must prove that at least a part of the underpayment is attributable to fraud stoltzfus v united_states supra 92_tc_661 as set forth above we have calculated an underpayment_of_tax for each of the years at issue the remaining question is whether any part of the underpayment for each year is attributable to fraud fraud as noted earlier is an intentional wrongdoing with a specific intent to evade a tax believed to be owed the existence of fraud is a question of fact based upon the entire record and reasonable inferences drawn therefrom 328_f2d_147 7th cir affg 37_tc_703 the court has difficulty in concluding under these circumstances that petitioner intended to evade taxes by conduct calculated to conceal mislead or otherwise prevent the collection_of_taxes the court must conclude on this record that respondent has not carried the heavy burden of proving fraud with clear_and_convincing evidence on this issue we hold for petitioners the court is satisfied however on this record that respondent's alternative determination that petitioners are liable for the accuracy-related_penalties under sec_6662 for both years should be sustained sec_6662 provides generally for a penalty of percent of the portion of an underpayment to which the section applies sec_6662 lists five categories in which an underpayment_of_tax will be subjected to the penalty including negligence negligence includes any failure to make a reasonable attempt to comply with the internal_revenue_code sec_6662 petitioners underreported their income for the years in issue and failed to keep adequate_records in short petitioners did not do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 petitioners presented no evidence to show that their underpayments were due to reasonable_cause and that they acted in good_faith with respect to such underpayments sec_6664 the court is satisfied from the record that petitioners' actions constituted negligence as defined in sec_6662 respondent is sustained on the sec_6662 penalties for both years for the foregoing reasons decision will be entered under rule
